[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is a claim by a tenant for injuries sustained on a defective common stairway. The defendant was defaulted for failure to appear and this matter was assigned for a hearing in damages.
The plaintiff did not appear at the hearing but her counsel presented medical bills totaling $11,675.32 together with signed medical reports from Bridgeport Hospital, Bridgeport Radiology and Carpenter Chiropractic Associates.
Based on the above referenced reports the court finds that the plaintiff sustained injuries to her cervical spine and lumbar spine proximately caused by the defective stairway. In addition the court finds CT Page 15894 that she has sustained a 5% permanent partial disability of the cervical and lumbar spine. She also sustained a resolved ankle sprain and suffers post traumatic headaches at the time of her treatment. The plaintiff is 29 years old and has a life expectancy of 51.2 years. There are no claims for lost income or diminished earning capacity. Since her last chiropractic treatment on June 21, 1999 there is no testimony regarding her present state of health.
Based upon the injuries suffered including those with permanent effect, the court finds reasonable damages as follows:
$11,675.32 — Economic
$20,000.00 — Non-economic
Judgment may enter in the amount of $31,675.32 plus costs.
STODOLINK, J.T.R.